United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 17, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-40588
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JESUS GONZALES-GARCIA,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-02-CR-1402-ALL
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Jesus Gonzales-Garcia (Gonzales) appeals his guilty-plea

conviction for illegal reentry into the United States following

an aggravated felony conviction in violation of 8 U.S.C. § 1326.

For the first time on appeal, Gonzales argues that the sentencing

provisions of 8 U.S.C. § 1326(b)(1) & (2) are unconstitutional in

light of Apprendi v. New Jersey, 530 U.S. 466 (2000).

     Gonzales acknowledges that his argument is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-40588
                                -2-

seeks to preserve the issue for Supreme Court review.    Apprendi

did not overrule Almendarez-Torres.   See Apprendi, 530 U.S. at

489-90; United States v. Dabeit, 231 F.3d 979, 984 (5th Cir.

2000).

     Gonzales also challenges a condition of supervised release

set forth in the written judgment that prohibits him from

possessing “any other dangerous weapon.”   Gonzales argues that

this provision must be deleted from the written judgment because

the district court did not mention the condition when it orally

pronounced sentence.   We find no error in the written judgment.

This issue now is also foreclosed.    See United States v. Torres-

Aguilar, 352 F.3d 934, 935-37 (5th Cir. 2003).

     AFFIRMED.